[Cite as State ex rel. Carter v. Astrab, 2011-Ohio-6301.]




          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 97072




                          STATE OF OHIO, EX REL.,
                            LAWRENCE CARTER
                                                                RELATOR

                                                       vs.

                JUDGE MICHAEL ASTRAB, ET AL.
                                                             RESPONDENTS




                                           JUDGMENT:
                                          WRIT DENIED


                           Writ of Mandamus and/or Procedendo
                          Motion Nos. 446296, 446297 and 447691
                                     Order No. 449808


    RELEASED DATE: December 5, 2011
FOR RELATOR

Lawrence Carter, pro se
Inmate #453-994
Mansfield Correctional Inst.
P. O. Box 788
Mansfield, OH 44901

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center, 9th Fl.
1200 Ontario Street
Cleveland, Ohio 44113

MELODY J. STEWART, P.J.:

       {¶ 1} Relator, Lawrence Carter, is the defendant in State v. Carter, Cuyahoga Cty.

Court of Common Pleas Case Nos. CR-441174, 441175, 441176, 441177, 441178, 441179,

441180 and 441193, which are assigned to respondent judge, a member of respondent court of

common pleas.     Carter avers that, although the court of common pleas waived all costs, fines

and fees, the clerk of the court of common pleas continued to attempt to collect costs.   Carter

requests that this court issue writs of mandamus and/or procedendo compelling the clerk to

cease attempts to collect costs from Carter.

       {¶ 2} Respondents have filed a motion for summary judgment.              Carter has not
opposed the motion.      Respondents argue that this action is moot.   We agree.    Respondent

judge has issued journal entries in the underlying cases finding that Carter is indigent and

waiving all costs as well as ordering the clerk of courts to remove all costs associated with

each case from its records.

          {¶ 3} Respondents also correctly observe that Carter’s affidavit in support of this

action is not sufficient under Loc.App.R. 45(B)(1)(a), which requires that all complaints in

original actions “must be supported by an affidavit from the plaintiff or relator specifying the

details of the claim.”   Carter avers: “The statements contained in paragraph [sic] 1 through

12 in the Complaint/ Petition for Writs of Mandamus and/or Procedendo are accurate

representations of the actual events in the relator’s criminal case[.]” Carter’s Affidavit, ¶2.

Carter’s conclusory averment does not specify the details of the claim.      Rather, he merely

incorporates the complaint by reference.    Compare Bandy v. Villanueva, Cuyahoga App. No.

96866, 2011-Ohio-4831 (“Bandy’s ‘Verification’ states, in part, that all the facts in this

petition are true and accurate to the best of my personal knowledge and belief.’” Id. ¶4).

The failure to comply with Loc.App.R. 45(B)(1)(a) provides an additional basis for denying

relief.

          {¶ 4} Accordingly, respondents’ motion for summary judgment is granted.       Relator

to pay costs.    The clerk is directed to serve upon the parties notice of this judgment and its

date of entry upon the journal.   Civ.R. 58(B).
    Writ denied.




MELODY J. STEWART, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., and
SEAN G. GALLAGHER, J.